DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    This Office Action is responsive to the Applicant’s Amendment filed on 12/06/2021, in which claims 13, 16, 19-21, and 23-26 have been amended, and entered of record.

Response to Remarks/Arguments
3.    Claims 13, 19-21, 24 and 26 have been amended. Based on the amended claims, the objections of the claims are withdrawn. 
4.   Applicant’s remarks on page 9 of the Remarks section in the Amendment with respect to the rejections of claims 23 and 25, as currently amended, under the U.S.C. § 112(b) have been fully considered and persuasive. Thus, the 35 U.S.C. § 112(b) rejections of the claims are withdrawn accordingly.

Allowable Subject Matter 
5.    Claims 1-27 are allowed.
6.   The following is a statement of reason for indication of allowable subject matter, as indicated in the previous Office Action dated 11/10/2021.
       Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a first logic wafer bonded to a bottom of the cell wafer, and including a first logic circuit; and a second logic wafer bonded to a top of the cell wafer, and including a second logic circuit, the memory cell array comprising: a source plate; and a stack structure including a plurality of electrode layers and a plurality of interlayer dielectric layers that are alternately 
7.      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
8.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday - Friday 8:30AM - 5:00PM EST.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI M HOANG/Primary Examiner, Art Unit 2827